McOLELLAN, J.
The court is of opinion that the provision in the act of December 12, 1888, entitled “An act to establish a new charter for the city of Huntsville, ” to the effect that a person who has-been arraigned before- the mayor for a violation of a municipal ordinance cannot for the same act be prosecuted upon affidavit by the State before any other court or judicial officer, but must be proceeded against, if at all, before said mayor as ex officio justice of the peace, is not a subject expressed in, covered or suggested by said title, nor *89necessary or proper to the full rounding of an enactment upon the subject which is expressed in the title, and is, therefore, obnoxious to the' requirement of section 2, Art. IY of the constitution, that “each. lawT shall contain but one subject, which shall be clearly expressed in its title.” “The ‘subject’ to be contained in a bill may be as broad and comprehensive as the legislature may choose to make it. It may include innumerable minor subjects, provided all these minor subjects are capable of being so combined as to form only one grand and comprehensive subject; and if the title of the bill, containing this grand and comprehensive subject, is also comprehensive enough to include all these minor subjects as one subject, the Bill and all parts thereof will be valid.”—Division of Howard County, 15 Kan. 194; Ballentyne v. Wickersham, 75 Ala. 533, 536-7. The “grand and comprehensive subject” expressed in the title to this act' is the charter of the city, the creation of corporate existence and the conferring of corporate powers. Such subject embraces all the minor subjects incident to such corporate existence and powers ; and whatever is necessary to a complete municipal charter, or is embraced in the thought contained in the general expression, is a part of the subject expressed, and authorized by the general expression.—Lockhart v. City of Troy, 48 Ala. 579. But, to take away from any tribunal, even of the most inferior character, established by general laws and charged with their administration, jurisdiction theretofore conferred to try offenses against the criminal laws of the State, and to confer it exclusively upon an officer of a municipal corporation, is not to provide for the exercise of any function of municipal life nor to confer ■ any power incident to municipal government nor to follow any suggestion which can be referred to the expressed purpose of establishing a municipal charter.
We are, therefore, of the opinion that the provision of the charter of the city of Huntsville, forbidding the prosecution on affidavit before a justice of the peace of a person who has already been arraigned before the mayor for the same act under a city ordinance, is unconstitutional and void. It follows that the conviction of the defendant before the justice of the peace, Whitman, was had in the exercise of competent jurisdiction by the justice under the State law giving justices of the *90peace in Madison county jurisdiction of all misdemeanors, and was valid. The court erred in holding to the contrary on the demurrer to his plea of former conviction, and for this the judgment must be reversed. The cause is remanded.
Reversed and remanded.
Brickell, C.'J., dissenting.